Upon consideration of the petition of the City of Hollywood to be made a party respondent to this cause, which is a proceeding in mandamus by a bond holder to enforce alleged contract rights alleged to exist under the bonds in issue, which were originally issued by said City of Hollywood but which are in this proceeding sought to be enforced against Broward County Port Authority as assumer of the liability thereof, it is ordered that the petition of the City of Hollywood to be made a party respondent to the alternative writ of mandamus be granted, without prejudice to the right of relator to make any and all appropriate motions with respect thereto.
It is further ordered that said City of Hollywood do serve upon counsel for relator copies of said motion and *Page 387 
its proposed answer to the alternative writ tendered with same, and that said answer as tendered be filed, subject to such action as relator may be advised to take concerning same.
It is so ordered.
BUFORD.C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.